Citation Nr: 1434335	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-44 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and amputation of the right 4th and 5th toes.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity neuropathy.

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, March 2010, and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A review of the Virtual VA paperless claims processing system reveals a pertinent July 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2011 letter, the Veteran requested a Board videoconference hearing at the RO in Philadelphia, Pennsylvania.  The AOJ scheduled the Veteran for a board videoconference hearing at the Philadelphia RO on November 8, 2013.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013).  

However, prior to the hearing, in a letter dated October 21, 2013, the Veteran changed his request to a travel board hearing before a Veterans Law Judge at the RO.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  The failure to afford the Veteran a travel board hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for a travel board hearing to be scheduled before deciding this appeal.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a travel board hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

